DANAHY, Acting Chief Judge.
We affirm the appellant’s judgments and sentences in all respects except we remand the judgment as to Count I for correction of a clerical error. The judgment reflects a conviction for conspiracy to commit a burglary, which is a third degree felony. §§ 777.-04(4)(c) and 810.02, Fla.Stat. (1991). However, the judgment classifies the crime as a second degree felony. The judgment should be corrected to show the offense in Count I to be a third degree felony. The appellant need not be present for this purpose.
Affirmed; remanded.
SCHOONOVER, J., and GALLEN, THOMAS M., Associate Judge, concur.